Case 19-23923-GLT   Doc 73   Filed 02/21/20 Entered 02/21/20 12:44:36 Desc Main
                             Document     Page 1 of 2
                                                                    FILED
                                                                    2/21/20 12:01 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                                                                    COURT - WDPA
Case 19-23923-GLT   Doc 73   Filed 02/21/20 Entered 02/21/20 12:44:36   Desc Main
                             Document     Page 2 of 2
